NO. 07-99-0164-CV

                                 IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                           AT AMARILLO

                                              PANEL E

                                    OCTOBER 17, 2002
                             ______________________________

                                RALPH FIELDS NORWOOD, III,

                                                                Appellant

                                                  V.

                         HUDSON’S GRILL INTERNATIONAL, INC.,

                                                   Appellee
                           _________________________________

               FROM THE 101ST DISTRICT COURT OF DALLAS COUNTY;

                NO. 98-04455-E; HON. JOHN WHITTINGTON, PRESIDING
                         _______________________________

Before QUINN and REAVIS, JJ. and BOYD, SJ.1

        Ralph Fields Norwood, III (Norwood) perfected a restricted appeal from a default

judgment entered in favor of Hudson’s Grill International, Inc. (Hudson).2 Through four

points of error, he contends that the trial court erred in issuing the judgment because he




        1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. TEX. GOV’T
CODE ANN. §75.002(a)(1) (Vernon Supp. 2002).
        2
          Other appellants included Victor Miller and Burgers of Diamond Bar. Their debt, however, was
discharged in bankruptcy, and we previously dismissed them from the appeal by a separate order. Because
nothing of record indicates that Norwood was or is in bankruptcy, the cause (which we previously abated)
is reinstated as to him.
was not properly served and, thus, personal jurisdiction over him never attached. We

reverse the default judgment.

       A restricted appeal must be 1) brought within six months of the day the trial court

signed the judgment, 2) by a party to the suit, 3) who did not participate in the hearing that

resulted in the judgment, 4) who did not timely file a post-judgment motion, request findings

of fact and conclusions of law, or file a notice of appeal within the time allotted by Texas

Rule of Appellate Procedure 26.1(a), and 5) who complains of error apparent from the face

of the record. TEX . R. APP . P. 30; Norman Communications. v. Texas Eastman Co., 955
S.W.2d 269, 270 (Tex. 1997); Phagan v. Aleman, 29 S.W.3d 632, 634 (Tex. App.–Houston

[1st Dist.] 2000, no pet.). No one disputes the existence of the first four elements. Thus,

we need only address the last element, i.e., error appearing on the face of the record.

       As previously mentioned, Norwood contends that the trial court never obtained

personal jurisdiction over him because Hudson failed to properly serve citation. Because

the judgment before us is one of default, the record must reflect strict compliance with the

rules governing the issuance of citation, the manner of its service, and the return of

service. Commercial Union Assur. Co. PLC v. Silva, 988 S.W.2d 798, 800 (Tex. App.–San

Antonio 1999, no pet.); accord Primate Const., Inc. v. Silver, 884 S.W.2d 151, 152 (Tex.

1994) (stating that the record must show strict compliance with the rules of service). There

are no presumptions in favor of the valid issuance, service, and return of citation when the

default judgment is directly attacked via a restricted appeal. Silver, 884 S.W.2d at 152.

       Here, because service was attempted upon Norwood (a non-resident) via the Texas

Long Arm Statute, TEX . CIV . PRAC . & REM . CODE ANN . §17.041 et. seq. (Vernon 1997 and


                                              2
Vernon Supp. 2002), Hudson had to strictly comply with its provisions. One such provision

obligated Hudson to provide the Secretary of State with Norwood’s “home” address. Id.

at 17.045(a) (Vernon 1997); World Distributors, Inc. v. Knox, 968 S.W.2d 474, 477-78

(Tex. App.–El Paso 1998, no pet.).3             The addresses provided were 1200 Pacific Coast

Highway, #426, Huntington Beach, California 92648 and 450 Newport Center Drive, Suite

600, Newport Beach, California 92660-7616. The former was designated as a place where

Norwood “has resided” but “may have moved.” The latter was designated as “his place

of business.”4 Yet, nothing of record illustrates that either locale was the defendant’s

“home” address. At most, one could deduce that the Huntington Beach address may have

been at one time. Nevertheless, in appending to it the phrases “has resided” and “may

have moved,” Hudson converted its allegation to one averring nothing more than what it

believed to be his last known address. And, providing the Secretary of State merely with

the non-resident’s last known address does not satisfy the mandate of §17.045(a). Verges

v. Lomas Nettleton Financial Corp., 642 S.W.2d 820, 822-23 (Tex. App.–Dallas 1982, no

writ) (involving the predecessor of §17.045(a) which also required provision of the

“address of the home or home office of the non-resident”).

        Accordingly, the record fails to show strict compliance with the Texas Long Arm

Statute and, therefore, shows error on the face of the record. Consequently, service was


        3
         The statute actually says that the Secretary of State shall be provided with “the name and address
of the nonresident’s home or home office . . . .” T EX. CIV. PRAC. & REM. CODE ANN. §17.045(a) (Vernon
1997). However, because Norwood was an individual, Hudson was obligated to provide Norwood’s home
address. Chaves v. Todaro, 770 S.W.2d 944, 946 (Tex. App.–Houston [1st Dist.] 1989, no writ).
        4
         The Secretary of State mailed the citation to the Huntington Beach address, which citation was
“returned to [it] . . . bearing the notation Forwarding Order Expired.” Nothing of record indicates that service
was ever attempted at the Newport Beach address.

                                                       3
“invalid and of no effect.” Silva, 988 S.W.2d at 800. The default judgment is reversed, and

the cause remanded for further proceedings.



                                                              Brian Quinn
                                                                Justice

Do not publish.




                                            4